Name: Commission Regulation (EC) NoÃ 332/2009 of 23Ã April 2009 amending Annex I to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 24.4.2009 EN Official Journal of the European Union L 104/3 COMMISSION REGULATION (EC) No 332/2009 of 23 April 2009 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1) (a) thereof, Whereas: (1) For the classification of some products falling within heading 1905 of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, a distinction is to be made between, on the one hand, products of subheading 1905 90 20 and, on the other hand, preparations classified in subheading 1905 90 90. (2) According to the Harmonised System Explanatory Notes to heading 1905, item (B), this heading covers a number of products made of flour or starch pastes, generally baked in the form of discs or sheets. (3) No definition is given for similar products included in subheading 1905 90 20. (4) Problems have risen with respect to the classification of so called sheets of dough as no clear criteria have been defined to distinguish between products of subheadings 1905 90 20 and 1905 90 90. (5) It is therefore appropriate to add an additional note to Chapter 19 laying down that subheading 1905 90 20 only covers dry and brittle products. (6) Regulation (EEC) No 2658/87 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Chapter 19 of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87 the following additional note is added: 3. Subheading 1905 90 20 only covers dry and brittle products. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1.